Citation Nr: 1534793	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Whether a prior denial of a claim of entitlement for service connection for a right knee disability should be reconsidered, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from May to August 1992 and on active duty from September 1996 to September 1999.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as a member of the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2015.  A transcript of that hearing is of record. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A November 2000 RO decision denied service connection for a right knee disability; the subsequently received evidence includes pertinent service treatment records (STRs) that existed at the time of the prior denial and could have been obtained.






CONCLUSION OF LAW

The criteria for reconsidering the prior denial of the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(b).

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or disability resulting from injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran's claim of entitlement to service connection for a right knee disability was denied in a November 2000 rating decision because the evidence failed to show that the Veteran's preexisting condition was aggravated by service.  The Veteran did not appeal the rating decision; however, subsequent to that decision, pertinent service department records were received.  These records existed at the time of the prior denial and could have been obtained had they been requested by VA.  Therefore, the criteria for reconsidering the prior denial have been met.


ORDER

The Board having determined that the criteria for reconsidering a prior denial of service connection for a right knee disability have been met, the benefit sought on appeal is granted to this extent.




REMAND

The Board finds that further development is required before the claim of entitlement for service connection for a right knee disability is adjudicated.  

The Veteran contends that his right knee disability is due to an injury sustained during training or exercises during ACDUTRA with the Army National Guard. 

The report of an October 1991 Army National Guard enlistment examination notes the Veteran underwent ACL surgery on the right knee after a football injury in 1989 and indicates that an X-ray report was negative for degenerative changes with an impression of no functional impairment.  According to a June 1994 service treatment record (STR), the Veteran reported right knee pain while marching and was assessed with possible medical collateral ligament (MCL) strain.  In a September 1994 service record, an Army commander reported that the Veteran hyperextended his right knee at a Reserve Officer Training Corps (ROTC) Advanced Camp in June 1994 while marching back from the hand grenade range, was diagnosed with a possible MCL strain, and concluded that the injury was sustained in the line of duty.  

A January 1995 STR notes that the Veteran had episodes of giving way and repetitive popping in the right knee and was given diagnostic impressions of probable medial meniscus tear and a 1989 failed anterior cruciate ligament (ACL) reconstruction.  A March 1996 private treatment record notes that the Veteran's 1989 ACL reconstruction surgery failed and that he underwent a second reconstruction of the right knee in January 1995.

A June 1996 Army memorandum reports that the Veteran injured his knee during Advanced Camp in June 1994 and received worker's compensation for a January 1995 ACL reconstruction surgery.  A September 1996 examination report notes that the Veteran underwent right knee ACL reconstruction in October 1989 and January 1995 and that his right knee was currently stable with no pain or swelling.

In a June 2000 VA examination, the Veteran reported symptoms of right knee pain, weakness, stiffness, swelling, inflammation, instability, dislocation, and lack of endurance.  The examiner diagnosed ACL and posterior collateral ligament repair with residuals of weakness.  The examiner did not provide an opinion on the etiology of the Veteran's right knee disability.

In connection with December 2001 VA treatment, the Veteran reported that his right knee began popping out of the joint medially around 1998 and that he had symptoms of aching and swelling.

A May 2003 VA treatment note shows that the Veteran's right knee was found to be abnormal, with diagnostic impressions of chondromalacia patella, patellar bone bruise, patellar tendinopathy, ACL repair, and joint effusion.

In connection with April 2010 VA treatment, the Veteran reported worsening right knee pain and clicking with a history of traumatic ACL rupture in 1994, and surgery in 1995 that partially removed the medial meniscus.  The clinician assessed right knee degenerative joint disease and pes anserine bursitis.  

In testimony at a June 2015 hearing, the Veteran reported that he had six weeks of ACDUTRA from June 1994 to July 1994 as part of his cadet training in the Army ROTC, and injured his right knee during the period of ACDUTRA.

In light of these circumstances, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all right knee disorders present during the period of the claim.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any VA treatment records for the period from April 2010 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include VA Medical Center treatment records for the time period from April 2010 to the present.

2. Then, the Veteran should be afforded a VA examination by physician with sufficient expertise to determine the nature and etiology of all right knee disorders present during the period of the claim.  
All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty, active duty for training and inactive duty for training.  Any indicated studies should be performed.

The examiner should identify all right knee disorders present during the period of the claim.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each right disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to a period of active duty or active duty for training or was caused or permanently worsened by an injury during a period of inactive duty for training.  In rendering the opinions, the examiner should specifically note that the Veteran's right knee was found to be normal on the October 1991 enlistment examination.


The rationale for all opinions expressed must also be provided.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the claim for service connection for a right knee disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


